943 F.2d 57
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donald E. GONZALES, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-6056.
United States Court of Appeals, Tenth Circuit.
Sept. 6, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Donald Gonzales, a taxpayer, filed a petition to quash a summons served by a special agent of the Internal Revenue Service on the Washita State Bank, a third-party record keeper under I.R.C. § 7609(a)(3)(A) (1988).   The district court denied the motion to quash and granted the Government's petition to enforce the summons.   Gonzales filed a notice of appeal.   Three months later, the Government demanded the records from the Bank and Gonzales sought to stay the judgment pending appeal.   Both the district court and this court denied the request for a stay.   The Bank has now complied with the summons by producing all of the summoned records within its possession.   The Government has filed a motion to dismiss the appeal, contending that it has become moot.   We agree.


3
"Article III of the Constitution limits federal courts to the adjudication of actual, ongoing controversies between litigants."   Deakins v. Monaghan, 484 U.S. 193, 199 (1988).   A case becomes moot when events occurring during the pendency of an appeal make it impossible for a court to award meaningful relief.   See United States v. Trails End Motel, Inc., 657 F.2d 1169, 1170 (10th Cir.1981).   In line with most courts, this circuit has held that when, as here, compliance with an IRS summons occurs while the appeal of the enforcement order is pending, the appeal becomes moot.   See United States v. Church of World Peace, 878 F.2d 1281, 1284-85 (10th Cir.1989);   Trails End Motel, 657 F.2d at 1170.


4
According, the appeal is DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3